Citation Nr: 1045655	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1943 to June 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the above claim.

In January 2008, the Board remanded the matter to the RO for the 
purpose of adjudicating the intertwined issue of whether new and 
material evidence had been presented to reopen a claim for 
service connection for hypertension and coronary artery disease 
(CAD) with angina, as secondary to the Veteran's service-
connected rheumatic heart disease.  The requested development was 
completed, and the matter was returned to the Board in November 
2010. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the November 2010 informal hearing presentation, the Veteran's 
representative noted that a VA examination was held in August 
2010, and the examiner opined that the Veteran's CAD was not 
related to service or to his service-connected rheumatic heart 
disease.  The Veteran's representative contends that the AMC 
should have also obtained an opinion from the examiner as to 
whether the Veteran is unemployable due to his service-connected 
rheumatic heart disease.

The Veteran was last provided with a VA examination to assess the 
effects of his service-connected disability on his employability 
in February 2004, over six years ago.  When available evidence is 
too old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  
Therefore, the Board finds that a remand is necessary in order to 
obtain an opinion from the November 2010 VA examiner as to 
whether the Veteran's service-connected rheumatic heart disease 
renders him unable to secure or follow a substantially gainful 
occupation.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Additionally, an effort should be made to obtain any additional 
relevant VA treatment records, dated since May 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records from 
the VA Medical Center in Shreveport, 
Louisiana, dated since May 2010.

2.  Then, the Board requests that an addendum 
to the August 2010 VA examination report be 
obtained from the same examiner who conducted 
the August 2010 examination, if possible.  If 
the same examiner is not available, a 
different examiner should be asked to review 
the claims folder and provide the requested 
opinion.

Based on the review of the claims folder, to 
include consideration of the Veteran's lay 
statements of record, the examiner should 
provide an opinion as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, it is 
at least as likely as not that his service-
connected rheumatic heart disease renders him 
unable to secure or follow a substantially 
gainful occupation.  Consideration may be 
given to the Veteran's level of education, 
special training, and previous work experience 
in arriving at a conclusion, but not to his 
age or to the impairment caused by his 
nonservice-connected disabilities. 

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3.  Review the above requested medical 
addendum.  If it does not contain an adequate 
response to the specific opinion requested, the 
report must be returned for corrective action.

4.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

